United States SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 Commission File Number 0-20791 AMARILLO BIOSCIENCES, INC. (Exact name of registrant as specified in its charter) TEXAS 75-1974352 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4134 Business Park Drive, Amarillo, Texas 79110 (Address of principal executive offices) (Zip Code) (806) 376-1741 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [√ ] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (do not check if smaller reporting company) Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)[ ] Yes[√] No As of September 7, 2011 there were 67,243,122 shares of the issuer's common stock and 1,700 shares of the issuer’s preferred stock outstanding. 1 AMARILLO BIOSCIENCES, INC. INDEX PAGE NO. PART I: FINANCIAL INFORMATION ITEM 1. Financial Statements Balance Sheets– June 30, 2011(unaudited) and December 31, 2010 3 Statements of Operations – Three and Six Months Ended June 30, 2011 and 2010 (unaudited) 4 Condensed Statements of Cash Flows – Six Months Ended June 30, 2011 and 2010 (unaudited) 5 Notes to Financial Statements (unaudited) 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 18 ITEM 4. Controls and Procedures 22 PART II: OTHER INFORMATION ITEM 1. Legal Proceedings 22 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 ITEM 3. Defaults Upon Senior Securities 22 ITEM 4. Submission of Matters to a Vote of Security Holders 22 ITEM 5. Other Information 22 ITEM 6. Exhibits…………… 22 Signatures 23 2 PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements Amarillo Biosciences, Inc. Balance Sheets June 30, December 31, Assets (unaudited) Current assets: Cash and cash equivalents $ $ Prepaid expense and other current assets Total current assets Property, equipment and software, net Patents, net Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Accounts payable and accrued expenses $ $ Accrued interest - related parties Accrued expenses – related party Derivative liabilities Notes payable - related parties Notes payable – convertible, net - Total current liabilities Total liabilities Commitments and contingencies Stockholders' deficit Preferred stock, $0.01 par value: Authorized shares - 10,000,000 Issued and outstanding shares –1,700 at June 30, 2011 and 1,500 at December 31, 2010 17 15 Common stock, $0.01par value: Authorized shares - 100,000,000 Issued and outstanding shares – 61,609,446 at June 30, 2011 and 61,147,224 at December 31, 2010 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to financial statements. 3 Amarillo Biosciences, Inc. Statements of Operations (Unaudited) Three months ended June 30, Six months ended June 30, Revenues: Product sales $ Total revenues Cost of revenues: Product sales Total cost of revenues Gross Margin Operating expenses: Research and development expenses Selling, general and administrative expenses Total operating expenses Operating loss ) Other income (expense) Derivative income Interest expense ) Interest and other income Net income (loss) ) ) Preferred stock dividend - - Net income (loss) applicable to commonshareholders $ ) $ $ ) $ Basic net income ( loss) per share $ ) $ ) $ Diluted net income ( loss) per share $ ) $ $ ) $ Basic weighted average shares outstanding Diluted weighted average shares outstanding See accompanying notes to financial statements. 4 Amarillo Biosciences, Inc. Condensed Statements of Cash Flows (Unaudited) Six months ended June 30, Net cash used in operating activities $ ) $ ( 206,033 ) Cash from investing activities: Patent expenditures ) ( 5,083 ) Net cash used in investing activities ) ( 5,083 ) Cash from financing activities: Proceeds from issuance of convertible note payable - Proceeds from notes payable – related party - Proceeds from exercise of options - Proceeds from sale of convertible preferred stock - Proceeds from sale of common stock - Net cash provided by financing activities Net change in cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Cash paid for interest $ $ Cash paid for income taxes $ - $ - Non-cash transactions: Discount on convertible notes payable $ $ - See accompanying notes to financial statements. 5 Amarillo Biosciences, Inc. Notes to Financial Statements (Unaudited) 1. Basis of presentation. The accompanying financial statements, which should be read in conjunction with the financial statements and footnotes included in the Company's Form 10-K for the year ended December 31, 2010 filed with the Securities and Exchange Commission, are unaudited, but have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation have been included.Operating results for the three and six months ended June 30, 2011 are not necessarily indicative of the results that may be expected for the full year ending December 31, 2011. 2. Financial Condition. Our viability as a company is dependent upon successful commercialization of products resulting from its research and product development activities. We plan on working with commercial development partners in the United States and in other parts of the world to provide the necessary sales, marketing and distribution infrastructure to successfully commercialize the interferon alpha product for both human and animal applications.Our products will require significant additional development, laboratory and clinical testing and investment prior to obtaining regulatory approval to commercially market our product(s). Accordingly, for at least the next few years, we will continue to incur research and development and general and administrative expenses and may not generate sufficient revenues from product sales or license fees to support its operations. The Company continues to pursue a broad range of financing alternatives to improve its financial condition. These alternatives may include the sale or issuance of a substantial amount of common stock, common stock warrants or stock options. These financing alternatives could require an increase in the number of authorized shares of the Company’s common stock and result in significant dilution to existing shareholders and, possibly, a change of control of the Company. 3. Common Stock.The shareholders have authorized 100,000,000 shares of voting common shares for issuance.On June 30, 2011, a total of 82,466,042 shares of common stock were either outstanding (61,609,446) or reserved for issuance upon exercise of options and warrants or conversion of convertible preferred stock or conversion of debt (20,856,596).Common stock issuances in the first and second quarters of 2011 are as follows: Common Stock Issued in Q1 2011 Shares Issue Price Net Price Directors, officers, consultants plan – services $ $ Total Common Stock Issued in Q1 2011 $ $ Common Stock Issued in Q2 2011 Shares Issue Price Net Price Directors, officers, consultants plan – services $
